DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 15 December 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10973537 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
ALLOWED CLAIMS
Claims 9-13 are ALLOWED.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 9-13, the prior art fails to teach or reasonably suggest conducting an electrical energization waveform of an ultrasonic frequency to said transducer at least intermittently during a period of approximately a day or longer to at least reduce biofilm formation on the patient at the surgical site and facilitate the healing. Zelman (US 5139504) utilizes the device to treat the eye during surgery. It would not have been obvious to a person of ordinary skill in the art at the time of the effective filling date to modify Zelman to include a biofilm preventing step since Zelman only discusses use during surgery and not after the surgery for a period of a day or longer. Robertson (US 20110196403) fails to cure the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI H WENG whose telephone number is (571)272-5852.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KAI H. WENG
Examiner
Art Unit 3761


/KAI H WENG/            Examiner, Art Unit 3781